PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ratnapala, Mahendra, Thilanka
Application No. 16/341,057
Filed: 10 Apr 2019
For LAPROSCOPIC KNOT APPLICATOR

:
:
:	DECISION ON PETITION
:
:
:

This is a communication that serves to withdraw the holding of abandonment, sua sponte.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed July 7, 2021, which set a shortened statutory period for reply of three months.  An after-final amendment was received on December 29, 2021 along with a five month extension of time (only a three month extension of time was required – Office records show the excess payment of $420 was refunded to the appropriate credit card on March 4, 2022) and an advisory action was mailed on February 17, 2022.  No additional response was received.  Accordingly, the above-identified application became abandoned on January 8, 2021.  A notice of abandonment was mailed on March 2, 2022.

The electronic file has been reviewed and it is noted the submission of December 29, 2021 included both a RCE and the associated fee.

Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the RCE filed on December 29, 2021 may receive further processing in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries 

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.